Case: 19-13735    Date Filed: 05/12/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-13735
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 2:18-cr-00148-TPB-MRM-3

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

TRAVIS LEE WATKINS,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (May 12, 2020)

Before GRANT, LUCK and HULL, Circuit Judges

PER CURIAM:

     The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Watkins’s plea agreement is GRANTED. See United States v. Bushert,
              Case: 19-13735    Date Filed: 05/12/2020   Page: 2 of 2



997 F.2d 1343, 1350-51 (11th Cir. 1993) (holding that a sentence appeal waiver

will be enforced if it was made knowingly and voluntarily).




                                        2